


116 HR 2958 IH: Increasing Access to Mental Health in Schools Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2958
IN THE HOUSE OF REPRESENTATIVES

May 23, 2019
Ms. Judy Chu of California (for herself, Mr. Deutch, Mr. Lowenthal, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To increase the recruitment and retention of school-based mental health services providers by low-income local educational agencies.
 
 
1.Short titleThis Act may be cited as the Increasing Access to Mental Health in Schools Act.  2.DefinitionsIn this Act: 
(1)Best practicesThe term best practices means a technique or methodology that, through experience and research related to professional practice in a school-based mental health field, has proven to reliably lead to a desired result.  (2)Eligible graduate institutionThe term eligible graduate institution means an institution of higher education that offers a program of study that leads to a masters or other graduate degree— 
(A)in school psychology that is accredited or approved by the National Association of School Psychologists' Program Approval Board or the Commission on Accreditation of the American Psychological Association and that prepares students in such program for the State licensing or certification examination in school psychology;  (B)in school counseling that prepares students in such program for the State licensing or certification examination in school counseling; 
(C)in school social work that is accredited by the Council on Social Work Education and that prepares students in such program for the State licensing or certification examination in school social work;  (D)in another school-based mental health field that prepares students in such program for the State licensing or certification examination in such field, if applicable; or 
(E)in any combination of study described in subparagraphs (A) through (D).  (3)Eligible partnershipThe term eligible partnership means— 
(A)a partnership between 1 or more low-income local educational agencies and 1 or more eligible graduate institutions; or  (B)in any region in which local educational agencies may not have a sufficient elementary school and secondary school student population to support the placement of all participating graduate students, a partnership between a State educational agency, on behalf of 1 or more low-income local educational agencies, and 1 or more eligible graduate institutions. 
(4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), but excludes any institution of higher education described in section 102(a)(1)(C) of such Act.  (5)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(6)Low-income local educational agencyThe term low-income local educational agency means a local educational agency— (A)for which not less than 20 percent of the students served by such agency are from families with incomes below the poverty line as determined by the Bureau of the Census on the basis of the most recent satisfactory data available; and 
(B)that, as of the date of application for a grant under this Act, has ratios of school counselors, school social workers, and school psychologists to students served by the agency that are not more than 1 school counselor per 275 students, not more than 1 school psychologist per 770 students, and not more than 1 school social worker per 250 students.  (7)Participating eligible graduate institutionThe term participating eligible graduate institution means an eligible graduate institution that is part of an eligible partnership awarded a grant under section 3. 
(8)Participating graduateThe term participating graduate means an individual who— (A)has received a masters or other graduate degree in a school-based mental health field from a participating eligible graduate institution and has obtained a State license or credential in the school-based mental health field; and 
(B)as a graduate student of a school-based mental health field, was placed in a school served by a participating low-income local educational agency to complete required field work, credit hours, internships, or related training as applicable.  (9)Participating low-income local educational agencyThe term participating low-income local educational agency means a low-income local educational agency that is part of an eligible partnership awarded a grant under section 3. 
(10)School-based mental health fieldThe term school-based mental health field means each of the following fields: (A)School counseling. 
(B)School social work.  (C)School psychology. 
(D)Any other field of study that leads to employment as a school-based mental health services provider.  (11)School-based mental health services providerThe term school-based mental health services provider has the meaning given the term in section 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112). 
(12)SecretaryThe term Secretary means the Secretary of Education.  (13)State educational agencyThe term State educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(14)Student support personnel target ratiosThe term student support personnel target ratios means the ratios of school-based mental health services providers to students recommended to enable such personnel to effectively address the needs of students, including— (A)at least 1 school counselor for every 250 students (as recommended by the American School Counselor Association and American Counseling Association); 
(B)at least 1 school psychologist for every 500–700 students (as recommended by the National Association of School Psychologists); and  (C)at least 1 school social worker for every 250 students (as recommended by the School Social Work Association of America). 
(15)Unaccompanied youthThe term unaccompanied youth has the meaning given such term in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).  3.Grant program to increase the number of school-based mental health services providers employed by low-income local educational agencies (a)Grant Program authorizedFrom amounts made available to carry out this section, the Secretary shall award grants, on a competitive basis and after input from the peer review panel under subsection (d), to eligible partnerships, to enable the eligible partnerships to carry out pipeline programs to increase the number of school-based mental health services providers employed by low-income local educational agencies by carrying out any of the activities described by subsection (f). 
(b)Grant PeriodA grant awarded under this section shall be for a 5-year period and may be renewed for additional 5-year periods upon a showing of adequate progress, as determined by the Secretary.  (c)ApplicationTo be eligible to receive a grant under this section, an eligible graduate institution, on behalf of an eligible partnership, shall submit to the Secretary a grant application. The application shall contain such information as the Secretary may require, including— 
(1)an assessment of the existing (as of the date of application) ratios of school-based mental health services providers (in the aggregate and disaggregated by profession) to students enrolled in schools in each low-income local educational agency that is part of the eligible partnership; and  (2)a detailed description of— 
(A)a plan to carry out a pipeline program to train, place, and retain school-based mental health services providers in low-income local educational agencies; and  (B)the proposed allocation and use of grant funds to carry out activities described in subsection (f). 
(d)Peer review panel 
(1)Establishment of panelThe Secretary shall establish a peer review panel to evaluate applications submitted under subsection (c) and make recommendations to the Secretary regarding such applications.  (2)Evaluation of ApplicationsIn making its recommendations, the peer review panel shall take into account the purpose of this Act and the application requirements under subsection (c), including the quality of the proposed pipeline program described in subsection (c)(2)(A). 
(3)Consideration of panel's recommendation 
(A)In generalThe Secretary may award grants under this section to eligible partnerships only after taking into consideration the recommendations of the peer review panel provided under this subsection.  (B)ExplanationIn any case where the Secretary decides to not follow the recommendations of the peer review panel, the Secretary shall provide a written explanation of the decision to the panel and to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives. 
(4)Membership of panel 
(A)In generalThe peer review panel shall include at a minimum the following members: (i)One clinical, tenured, or tenure track faculty member at an institution of higher education with a current appointment, as of the time of service on the panel, to teach courses in the subject area of school counselor education. 
(ii)One clinical, tenured, or tenure track faculty member at an institution of higher education with a current appointment, as of the time of service on the panel, to teach courses in the subject area of school social worker education.  (iii)One clinical, tenured, or tenure track faculty member at an institution of higher education with a current appointment, as of the time of service on the panel, to teach courses in the subject area of school psychology education. 
(iv)One clinical, tenured, or tenure track faculty member at an institution of higher education with a current appointment to teach courses in the subject area of teacher education.  (v)One individual with expertise in school counseling who works or has worked in public schools. 
(vi)One individual with expertise in school social work who works or has worked in public schools.  (vii)One individual with expertise in school psychology who works or has worked in public schools. 
(viii)One administrator who works or has worked for a low-income local educational agency.  (ix)One qualified and effective teacher who has substantial experience working for a low-income local educational agency. 
(x)One community mental health provider.  (B)Clinical faculty memberAt least 1 of the members described in subparagraph (A) shall be a clinical faculty member. 
(e)Award basisIn awarding grants under this section, the Secretary shall— (1)award the first 5 grants to eligible partnerships from 5 different States; and 
(2)give priority to eligible partnerships that— (A)propose to use the grant funds to carry out the activities described under paragraphs (1) through (3) of subsection (f) in schools that have higher numbers or percentages of low-income students and students not achieving a proficient level of academic achievement, as determined by the State, on the annual assessments required under section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) in comparison to other schools that are served by the low-income local educational agency that is part of the eligible partnership; 
(B)include 1 or more low-income local educational agencies that have fewer school-based mental health services providers, in the aggregate or for a particular school-based mental health field, per student than other eligible partnerships;  (C)include 1 or more eligible graduate institutions that offer the greatest number of graduate programs in the greatest number of different school-based mental health fields; and 
(D)propose to collaborate with other institutions of higher education with similar programs, including sharing facilities, faculty members, and administrative costs.  (f)Use of grant fundsGrant funds awarded under this section may be used— 
(1)to pay the administrative costs (including supplies, office and classroom space, supervision, mentoring, and transportation stipends as necessary and appropriate) related to— (A)having graduate students of programs in school-based mental health fields placed in schools served by participating low-income local educational agencies to complete required field work, credit hours, internships, or related training as applicable for the degree, license, or credential program of each such student; and 
(B)offering required graduate coursework for students of a graduate program in a school-based mental health services field on the site of a participating low-income local educational agency;  (2)for not more than the first 3 years after a participating graduate receives a masters or other graduate degree from a program in a school-based mental health field, or obtains a State license or credential in a school-based mental health field, to hire and pay all or part of the salary of the participating graduates working as a school-based mental health services provider in a school served by a participating low-income local educational agency; 
(3)to increase the number of school-based mental health services providers per student in schools served by participating low-income local educational agencies, in order to work toward the student support personnel target ratios;  (4)to recruit, hire, and retain culturally or linguistically under-represented graduate students of programs in school-based mental health fields for placement in schools served by participating low-income educational agencies; 
(5)to recruit, hire, and pay faculty as necessary to increase the capacity of a participating eligible graduate institution to train graduate students in school-based mental health fields;  (6)to develop coursework that will— 
(A)encourage a commitment by graduate students in school-based mental health fields to work for low-income local educational agencies;  (B)give participating graduates the knowledge and skill sets necessary to meet the needs of— 
(i)students and families served by low-income local educational agencies; and  (ii)teachers, administrators, and other staff who work for low-income local educational agencies; 
(C)enable participating graduates to meet the unique needs of students at risk of negative educational outcomes, including students who— (i)are English language learners; 
(ii)have a parent or caregiver who is a migrant worker;  (iii)have a parent or caregiver who is a member of the armed forces, including the National Guard, who has been deployed or returned from deployment; 
(iv)are homeless, including unaccompanied youth;  (v)have come into contact with the juvenile justice system or adult criminal justice system, including students currently or previously held in juvenile detention facilities or adult jails and students currently or previously held in juvenile correctional facilities or adult prisons; 
(vi)have been identified as eligible for services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) or the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.);  (vii)have been a victim to or witnessed domestic violence or violence in their community; 
(viii)have been exposed to substance misuse at home or in the community; or  (ix)are foster care youth, youth aging out of foster care, or former foster youth; and 
(D)utilize best practices determined by the American School Counselor Association, National Association of Social Workers, School Social Work Association of America, and National Association of School Psychologists and other relevant organizations;  (7)to provide tuition credits to graduate students participating in the pipeline program; 
(8)for student loan forgiveness for participating graduates who are employed as school-based mental health services providers by participating low-income local educational agencies for a minimum of 5 consecutive years; and  (9)for similar activities to fulfill the purpose of this Act, as the Secretary determines appropriate. 
(g)Supplement not supplantFunds made available under this section shall be used to supplement, not supplant, other Federal, State, or local funds available for the activities described in subsection (f).  (h)Reporting requirements (1)In generalEach eligible partnership that receives a grant under this section shall prepare and submit to the Secretary an annual report on the progress of the eligible partnership in carrying out the grant. Such report shall include a description of— 
(A)actual service delivery provided through the grant funds, including— (i)characteristics of the participating eligible graduate institution, including descriptive information on the educational model used and the actual academic program performance; 
(ii)characteristics of graduate students participating in the pipeline program supported under the grant, including— (I)performance on any examinations required by the State for credentialing or licensing; 
(II)demographic characteristics; and  (III)graduate student retention rates; 
(iii)characteristics of students of the participating low-income local educational agency, including performance on any tests required by the State educational agency, demographic characteristics, and promotion, persistence, and graduation rates, as appropriate;  (iv)an estimate of the annual implementation costs of the pipeline program; and 
(v)the numbers of students, schools, and graduate students participating in the pipeline program;  (B)outcomes that are consistent with the purpose of the grant program under this Act, including— 
(i)internship and post-graduation placement of the participating graduate students;  (ii)graduation and professional career readiness indicators; and 
(iii)characteristics of the participating low-income local educational agency, including changes in the hiring and retention of qualified and effective teachers and school-based mental health services providers;  (C)the instruction, materials, and activities being funded under the grant; and 
(D)the effectiveness of any training and ongoing professional development provided— (i)to students and faculty in the appropriate departments or schools of the participating eligible graduate institution; 
(ii)to the faculty, administration, and staff of the participating low-income local educational agency; and  (iii)to the broader community of providers of social, emotional, behavioral, and related support to students and to those individuals who train such providers. 
(2)PublicationThe Secretary shall publish the annual reports submitted under paragraph (1) on the website of the Department of Education.  (i)Evaluations (1)Interim evaluationsThe Secretary may conduct interim evaluations to determine whether each eligible partnership receiving a grant under this section is making adequate progress as the Secretary considers appropriate. The contents of the annual report submitted to the Secretary under subsection (h) may be used by the Secretary to determine whether an eligible partnership receiving a grant is demonstrating adequate progress. 
(2)Final evaluationThe Secretary shall conduct a final evaluation to— (A)determine the effectiveness of the grant program in carrying out the purpose of this Act; and 
(B)compare the relative effectiveness of each of the various activities described by subsection (f) for which grant funds may be used.  (j)ReportNot earlier than 5 years nor later than 6 years after the date of enactment of this Act, the Secretary shall submit to Congress a report containing— 
(1)the findings of the evaluation conducted under subsection (i)(2); and  (2)such recommendations as the Secretary considers appropriate. 
(k)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Secretary to carry out the program under this section, $200,000,000 for fiscal year 2020 and for each succeeding fiscal year.  (2)Reservation for evaluationFrom the total amount appropriated to carry out this section each fiscal year, the Secretary shall reserve not more than 3 percent for evaluations under subsection (i). 
4.Student loan forgiveness for individuals who are employed for 5 or more consecutive school years as school-based mental health services providers 
(a)Establishment of programThe Secretary shall establish a program to provide student loan forgiveness for loans issued under parts B, D, and E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., and 1087aa et seq.) to individuals who— (1)are not, and have never been, participants in the grant program established under section 3; and 
(2)have been employed for 5 or more consecutive school years as school-based mental health services providers by low-income local educational agencies.  (b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out the program under this section. 
5.Future designation study 
(a)In generalThe Secretary shall conduct a study to identify a formula for future designation of regions with a shortage of school-based mental health services providers to use in implementing grant programs and other programs such as the programs established under this Act or for other purposes related to any such designation.  (b)Basis of formulaThe formula described in subsection (a) shall be based on the latest available data regarding an area served by a low-income local educational agency on— 
(1)the number of residents under the age of 18 in such area;  (2)the percentage of the population of such area with incomes below the poverty line; 
(3)the percentage of residents age 18 or older in such area who have earned secondary school diplomas;  (4)the percentage of students in such area who are identified as eligible for special education services; 
(5)the youth crime rate in such area;  (6)the current number of full-time-equivalent and active school-based mental health services providers employed by the low-income local educational agency in such area, in the aggregate and disaggregated by profession; 
(7)the number of students in such area in military families with parents in the Armed Forces (including the National Guard and Reserves) who have been alerted for deployment, are currently deployed, or have returned from a deployment in the previous school year; and  (8)such other criteria as the Secretary considers appropriate. 
(c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the findings of the study conducted under subsection (a).   